Citation Nr: 0607635	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  05-11 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from May 1963 to 
May 1966.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Although the veteran filed a notice of disagreement regarding 
denial of service connection for bilateral hearing loss and 
hypertension, his substantive appeal noted that he was only 
appealing the determination regarding bilateral hearing loss.  
The issue of entitlement to service connection for 
hypertension is thus not before the Board.  See Roy v. Brown, 
5 Vet. App. 554, 555 (1993) (finding that a perfected appeal 
requires notice of disagreement and substantive appeal).  


FINDING OF FACT

The veteran's bilateral hearing loss is related to active 
military service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was incurred in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  
VA has issued regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 
3.159(b).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Because the claim on 
appeal is being granted in full, the notification and duty to 
assist provisions of the VCAA are deemed to have been fully 
satisfied.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Sensorineural 
hearing loss may be presumed to have been incurred during 
service if it first became manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is forty decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are twenty- 
six decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The veteran seeks service connection for bilateral hearing 
loss.  In his notice of disagreement and substantive appeal, 
the veteran asserts that as a machine gunner he was exposed 
to loud, intense combat military noise, that he did not have 
a service discharge audiological examination, and that if 
military noise exposure caused tinnitus, it also caused 
hearing loss.  Service personnel records reflect that the 
veteran's military occupational specialty was light weapons 
infantryman and that his principal duty was machine gunner.  
The Board notes that the veteran was awarded a Combat 
Infantryman Badge and a Vietnam Service Medal.

The veteran's May 1963 service entrance examination reported 
whisper test results of 15/15, bilaterally.  The May 1966 
service separation audiological examination noted pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
/
5
LEFT
15
10
10
/
5

Otherwise, the service medical records reveal no complaints, 
treatment, or findings of hearing loss or other ear or 
hearing disorder.  

Subsequent to service discharge, a March 2004 VA audiological 
examination was conducted and pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
40
65
LEFT
10
10
15
85
95

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 percent in the left ear.  
The March 2004 VA examination demonstrates that the veteran 
has a bilateral hearing loss disability within the meaning of 
VA regulations.  38 C.F.R. § 3.385.  The VA examiner noted 
that the veteran's service separation audiological 
examination indicated bilateral normal hearing and that, 
therefore, the hearing loss was not likely due to military 
noise exposure.  The examiner found, however, that tinnitus 
was due to military noise exposure.  

The Board concludes that the veteran's bilateral hearing loss 
is related to active military service.  The VA examiner 
opined that the veteran's bilateral hearing loss was not 
related to military noise exposure, without any discussion of 
the veteran's military occupational specialty, inservice 
noise exposure, or postservice noise exposure.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(finding that the failure of the physician to provide a basis 
for an opinion goes to the weight or credibility of the 
evidence).  The examiner found no nexus only because 
bilateral hearing loss was not shown on service separation; 
but this finding does not account for the possibility that 
hearing loss can be incurred in service, yet not manifested 
at separation.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 
(1993) (holding that where hearing loss is not shown at 
separation, service connection can still be established if 
medical evidence shows that it is actually due to incidents 
during service).  Furthermore, the examiner found that 
tinnitus was due to military noise exposure.  Moreover, the 
Board finds the veteran's statements regarding his military 
noise exposure credible.  See 38 U.S.C.A. § 1154(b) (West 
2002) (for combat veterans, VA accepts satisfactory lay 
evidence of service incurrence if consistent with the 
circumstances and conditions of service).  

Accordingly, the Board finds that the evidence is at least in 
equipoise with regard to this claim, and therefore, with 
application of the benefit of the doubt doctrine, service 
connection for bilateral hearing loss is warranted.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


